JOHNSON, J.
Husband appeals those provisions of the dissolution-of-marriage decree awarding the wife custody of the two minor children, ages six and three, and child support of $150 per month per child, and $500 attorney fees. We affirm the custody decree for the reasons stated in Starin and Starin, 29 Or App 557, 564 P2d 748, Sup Ct review denied (1977).
The award of child support was excessive. As of September 1, 1977, the husband’s gross income as a public school teacher is $800 per month. The wife has only worked parttime and is attending a community college to improve her employment skills. In Fraser and Fraser, 30 Or App 905, 569 P2d 24 (1977), we increased the child support from $75 to $100 per child for two children where the father had an annual income of $10,886. In that case the father was self-employed and thus did not enjoy the fringe benefits the husband does here. Also in Fraser {he mother was in a better position to obtain immediate employment. We conclude that the child support of $125 per month per child is appropriate. In making this adjustment we note our comment in Fraser-.
"* * * However, in light of husband’s income, we believe support payments of $100 per month per child are more appropriate than those provided by the decree. While such a change in the court’s decree might appear minimal to those in an economic bracket higher than the parties here, a one-third change in the amount of child support is in fact substantial — particularly when what many would consider a de minimis amount of increase represents such a large percentage of the total amount available for support of the children.” (30 Or App at 908.)
The only evidence concerning attorney fees was the testimony of the wife who stated that she had an agreement with her counsel for a fee of $500 which she was unable to pay. She also testified that this was a reasonable amount for the work done. There was no objection to this testimony. Absent objection, this testimony constituted competent evidence as to the *1152reasonableness of the fee and was a proper basis for the award.
Affirmed as modified. No costs to either party.